DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/02/2020 has been entered.

	Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5 and 7-12 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rendered indefinite because it is unclear as to what the term “substantially” refers.  The claim is unclear because it does not point out whether the main ceiling wall portion actually faces the bottom wall or not.  For purposes of examination, the Examiner is interpreting the claim to refer to the main ceiling wall portion as facing the bottom wall.
Claims 2, 4-5 and 7-12 depend on claim 1. Therefore, claims 2, 4-5 and 7-12 are rejected for the same reason as claim 1.
Claim 1 recites the limitation “the neck” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the main bottom wall portion” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seippel US 2014/0206078 cited in the IDS dated 06/21/2017.
Regarding claim 1, Seippel discloses a culture flask [1] comprising: a vessel [2] including a bottom wall [3], a standing wall (front side wall 10, rear side wall 5, side walls 6, 7, 8 and 8) standing from a periphery of the bottom wall as discussed in at least paragraphs 56-57 and shown in Figs. 1-2 and 4, and a ceiling wall (cover wall 4) positioned above and spaced apart from the bottom wall and covering a region surrounded by the standing wall as viewed in a vertical direction shown in Figs. 1, 3 and 5; and a cylindrical neck [14] attached to a predetermined portion of the standing wall [10] and including an open end (passage 31) as discussed in at least paragraphs 64, 67 and 78, the cylindrical neck having a portion (top margin section 15.2) meeting the standing wall (front side wall 10) above a height of a main ceiling wall portion as shown in at least Figs. 3 and 6 and discussed in at least paragraph 65, wherein the ceiling wall includes a low region (cover 
The low region has be interpreted to be the entirety of the main ceiling wall portion and most part of the ceiling-side inclined wall portion as defined by Applicant’s specification at page 17, lines 1-5. 
Seippel does not explicitly disclose a height position being spaced from a lower end of the standing wall by not greater than one half of a dimension of the standing wall in the vertical direction. However, absent unexpected results, a mere change in size or dimension of the device, i.e., length, width and/or height, would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV).
claim 2, Seippel does not explicitly disclose wherein a proportion of the low region to the entirety of the ceiling wall is 60% or more in terms of a projected area in the vertical direction.
However, such a modification would require a mere change in size or dimension of the device, i.e., length, width, height and/or area would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV).
Regarding claim 4, Seippel does not explicitly disclose wherein a proportion of the first portion to the entirety of the ceiling wall is 50% or more in terms of a projected area in the vertical direction.
However, such a modification would require a mere change in size or dimension of the device, i.e., length, width, height and/or area would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV).
Regarding claim 5, Seippel discloses wherein the standing wall includes a front wall (front side wall 10) and a rear wall (rear side wall 5) spaced apart from each other in a front-back direction, and a pair of side walls (side walls 6, 7, 8 and 9) connected to the front wall and the rear 
Regarding claim 7, Seippel discloses wherein the ceiling-side inclined wall portion [14.2] includes a portion (flask bonnet 22) flanked by the main ceiling wall portion [4] in the lateral direction as shown in Fig. 6 and discussed in at least paragraph 69.
Regarding claim 8, Seippel discloses wherein the main ceiling wall portion [4] includes an elevated portion (distal end of flask neck part 14.2) positioned relatively higher than other portions of the main ceiling wall portion and having a dimension in the lateral direction that increases as going toward the rear wall as shown in at least Figs. 1, 2, 3 (reproduced below) and 6.

    PNG
    media_image1.png
    403
    428
    media_image1.png
    Greyscale

Applicant is reminded that a mere change in size or dimension of the device, i.e., length, width, height and/or area, would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV).
claim 9, Seippel discloses wherein the bottom wall [3] includes a flat main bottom wall portion and an inclined bottom wall portion (sloping wall, 11) that is connected to a height position adjacent to a lower end of the neck attached to the front wall and also connected to the main bottom wall portion, the inclined bottom wall portion being inclined downward as extending from the front wall toward the main bottom wall portion as shown in at least Figs. 2 and 3 (reproduced below).

    PNG
    media_image2.png
    403
    427
    media_image2.png
    Greyscale

Regarding claim 10, Seippel discloses a peripheral rib [24] that projects downward from the margin of the bottom wall [3] and rear ribs [25 and 26] that extend vertically from the rear wall [5] as discussed in at least paragraphs 28-29 and 71-72, and the rib is engageable with an engagement portion (cut out 19) formed by an upper end of the standing wall as discussed in at least paragraph 67. While Seippel does not explicitly disclose that the rib projects from the standing wall, it would have been obvious to one having ordinary skill in the art to provide a rib that projects from the standing wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
claim 11, Seippel discloses wherein the periphery of the bottom wall is entirely welded to a lower edge of the standing wall as discussed in at least paragraphs 22-23.
Applicant is reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seippel US 2014/0206078 as applied above to claims 1-2, 4-5 and 7-11, further in view of Stevens et al. (hereinafter Stevens) US 5,924,583 cited in the IDS dated 06/21/2017.
Regarding claim 12, Seippel does not explicitly disclose wherein the vessel and the neck are formed of a transparent plastic material. However, Seippel does disclose that the culture flask is made of polystyrene or another plastic as discussed in at least paragraph 40.
Stevens discloses wherein the vessel and the neck are formed of a transparent plastic material as discussed in at least in Col 2, lines 60-64.
It would have been obvious to one having ordinary skill in the art to modify Seippel with a transparent plastic as taught by Stevens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799